Citation Nr: 0407714	
Decision Date: 03/24/04    Archive Date: 04/01/04

DOCKET NO.  99-25 009	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for schizophrenia with 
affective features.

2.  Entitlement to service connection for a psychosis for the 
purpose of establishing eligibility for treatment under 
38 U.S.C. § 1702.

3.  Entitlement to a total disability rating for compensation 
purposes based on individual unemployability due to service-
connected disabilities (TDIU). 



ATTORNEY FOR THE BOARD

Daniel R. McGarry, Counsel




INTRODUCTION

The veteran served on active military duty from July 1991 to 
May 1993.  According to the veteran's Form DD 214, 
Certificate of Release or Discharge from Active Duty, the 
veteran received the Southwest Asia Service Medal.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a June 1999 Department of Veterans 
Affairs (VA) rating decision in part of which the regional 
office (RO) in Montgomery, Alabama, denied entitlement to 
service connection for schizophrenia with affective features 
and denied service connection for psychosis for the purposes 
of establishing eligibility for treatment under 38 U.S.C. 
1702.  The veteran has also appealed that portion of a July 
1999 rating decision that denied entitlement to a total 
rating for compensation purposes based on individual 
unemployability due to service-connected disabilities.


REMAND

This appeal is remanded to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if any further action is required on the veteran's part.

The evidence shows the veteran has been receiving disability 
benefits administered by the Social Security Administration.  
The veteran reported in July 1996 that he had recently been 
denied Social Security disability benefits.  Records 
generated by the VA Central Alabama Veterans Health Care 
System in Tuskegee, Alabama, however, indicate that, in 
January 1999, he was receiving disability benefits 
administered by the Social Security Administration.  The 
record does not contain the documents associated with the 
veteran's application for and award of disability benefits 
administered by the Social Security Administration.  There is 
no indication that the RO has attempted to obtain directly 
from the Social Security Administration all of the records 
associated with the veteran's application for and award of 
Social Security disability benefits.  It is not known whether 
additional records from SSA would be relevant to the current 
claims, but VA is required to obtain evidence from the Social 
Security Administration, including decisions (if any) by an 
administrative law judge, and give the evidence appropriate 
consideration and weight.  See Hayes v. Brown, 9 Vet. 
App. 67, 74 (1996).  

The record contains conflicting information concerning the 
veteran's history of psychiatric treatment.  A VA treatment 
record, apparently from October 1995, indicates that it was 
his first time at the facility and that his previous 
psychiatric treatment had consisted of two sessions of 
counseling in Pensacola.  The report of VA psychiatric 
examination in May 1999, however, gives a different history, 
including treatment in service, shortly after service in 
Virginia, and subsequently in Alabama, prior to treatment at 
VAMC Tuskegee.

To ensure that VA has met its duty to assist the claimant in 
developing the facts pertinent to the claims and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the RO for the following development:

1.  The RO should obtain the names and 
addresses of all medical care providers 
(VA, private or other) that have treated 
or examined the veteran for a 
neuropsychiatric disorder since his 
separation from service in May 1993.  The 
veteran should be requested to provide the 
approximate dates of treatment.  The RO 
should take all necessary steps to obtain 
any pertinent records that are not 
currently part of the claims folder and 
associate them with the claims folder.

2.  The RO should obtain additional 
information from the veteran concerning 
whether he received any psychiatric 
treatment, counseling, or examination 
during his military service and, if so, 
the details concerning such treatment, 
counseling, or examination.  This 
information should be used to obtain any 
additional service medical records, 
including clinical records, that might be 
available.


3.  Request the veteran's medical and 
adjudication records from the Social 
Security Administration.  Associate all 
correspondence and any records received 
with the claims file.  Continue to request 
these records, either until the records 
are obtained or it is reasonably certain 
that the records do not exist or that 
further efforts to obtain the records 
would be futile.  All efforts to obtain 
these records should be fully documented, 
and the Social Security Administration 
should provide a negative response if 
records are not available.

4.  Then, the RO should again review the 
record and readjudicate the claims for 
service connection for schizophrenia, 
entitlement to service connection for a 
psychosis for the purpose of establishing 
eligibility for treatment under 38 U.S.C. 
§ 1702, and entitlement to TDIU.  If any 
benefit sought on appeal remains denied, 
the appellant and the appellant's 
representative, if any, should be 
provided with a supplemental statement of 
the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




